                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

              Bhavi Shah,

                Plaintiff,
                                                    Case No. 18-cv-13858
                   v.
                                           UNITED STATES DISTRICT COURT JUDGE
                                                   GERSHWIN A. DRAIN
         FCA US LLC, ET AL.,

              Defendants.

______________________________/


   OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
             JUDGMENT ON THE PLEADINGS [#12]

                                 I. INTRODUCTION

      Before the Court is Defendant’s Motion for Judgment on the Pleadings.

Defendant FCA US, LLC moves this Court to dismiss Plaintiffs’ discrimination

complaint against it. For the reasons discussed below, this Court will grant

Defendant’s Motion and dismiss Plaintiff’s complaint against all Defendants.


                             II. FACTUAL BACKGROUND

      Plaintiff Bhavi Shah became an employee of Defendant FCA US, LLC

(“FCA”) around 2014. Dkt. No. 1, pg. 4 (Pg. ID 65). Before that, she was

employed by FCA’s predecessors. Id. Plaintiff signed an employment application

on June 19, 1996 with FCA’s predecessors in which she agreed “that any claim or


                                         -1-
lawsuit arising out of [her] employment . . . must be filed no more than six (6)

months after the date of the employment action that is the subject of the claim or

lawsuit.” Dkt. No. 11-5, pg. 3 (Pg. ID 205). Plaintiff is of Asian race and Indian

national origin. Dkt. No. 1, pg. 2 (Pg. ID 63). Defendant Daquanda Flowers

became Plaintiff’s direct supervisor in early 2017. Id. at pg. 6 (Pg. ID 67). In May

of 2015, Plaintiff was diagnosed with diabetic retinopathy edema. Id. at pg. 5 (Pg.

ID 66). This condition requires Plaintiff to receive an injection once a month and

have a day of recovery time. Id. Plaintiff alleges that her supervisor before Flowers

allowed her the accommodation of working from home on days of her injections

and the day after for the recovery time. Id. at pg. 6 (Pg. ID 67). However, Flowers

would not allow Plaintiff this accommodation. Id. Therefore, Plaintiff worked with

the human resources department to get the accommodation approved. Id. When it

was approved, Plaintiff alleges that Flowers was “furious” and began to shun her,

give her icy stares, and/or verbally assault and berate Plaintiff. Id. at pg. 7 (Pg. ID

68).


       On January 12, 2018, Plaintiff alleges that she met with the head of human

resources at FCA, Defendant Charlie Stein. Id. at pg. 10 (Pg. ID 71). She alleges

that she complained to Stein about the discriminatory and retaliatory conduct that

Flowers was subjecting her to. The complaint asserts that Stein indicated that he



                                           -2-
would conduct an investigation and get back to Plaintiff with his findings. Id. at pg.

11 (Pg. ID 72).


      Plaintiff states that on March 12, 2018, after she returned from medical leave

for eye surgery, Flowers “unleashed a fury on her” in retaliation for her complaint

to human resources and for taking medical leave. Id. at pg. 12 (Pg. ID 73). Plaintiff

alleges that Flowers retaliated against her by giving her a very low bonus for 2017,

$782.00. Id. Additionally, Flowers allegedly gave Plaintiff a low performance

review in retaliation. Id. at pg. 13 (Pg. ID 74).


      On March 12, 2018, Plaintiff met with Defendant Stein to follow up about

her complaints against Flowers. Id. at pg. 12 (Pg. ID 73). Stein informed Plaintiff

that Flowers’ conduct was not found to be retaliatory or racially motivated under

FCA’s policy. Id. at pg. 13 (Pg. ID 74). Stein also informed Plaintiff that FCA

would not be removing her from Flowers’ supervision. Id.


      On May 7, 2018, Flowers and Stein met with Plaintiff and presented her

with a Performance Improvement Plan (“PIP”). Id. at pg. 17 (Pg. ID 78). The PIP

included over 60 bullet points of actions for Plaintiff to perform in order to meet

her 2017 goals. Id. at pg. 41 (Pg. ID 102). Flowers created the PIP with the

approval of Stein. Id. at pg. 18 (Pg. ID 79). Plaintiff alleges that the PIP was bogus,

onerous, unreasonable, and retaliatory. Id. Plaintiff complained to Stein that she


                                           -3-
believed the PIP requirements were unrealistic. Id. Stein informed Plaintiff that

following the PIP was her only recourse. Id. at pg. 19 (Pg. ID 80). Plaintiff then

told Stein that if Flowers and FCA were setting her up to fail with the PIP, FCA

should give her a fair severance package. Id.


      Plaintiff took some vacation days and returned to work on May 21, 2018. Id.

at pg. 20 (Pg. ID 81). That same day, Stein emailed Plaintiff and stated that he had

a severance package ready for Plaintiff to review. Id. Stein told Plaintiff that she

had 21 days to accept or reject it. Id. Plaintiff reviewed the package and did not

think it was fair. Id. at pg. 21 (Pg. ID 82). She informed Stein that she would

therefore need to continue her employment with FCA. Id. Defendant did not

continue Plaintiff’s employment and terminated Plaintiff on May 23, 2018. Dkt.

No. 1, pg. 21 (Pg. ID 82).


      Plaintiff filed a charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”) on July 30, 2018. Dkt. No. 11-2, pg. 2 (Pg. ID

198). The charge states that during Plaintiff’s employment, Defendants subjected

her to different treatment than her Caucasian colleagues. Id. It states that Plaintiff’s

believes that she was subjected to different treatment because of race, national

origin, disability, and in retaliation for engaging in protected activity. Id. The

EEOC issued Plaintiff a Dismissal and Notice of Rights letter on September 24,

2018. Dkt. No. 11-3, pg. 2 (Pg. ID 200).
                                           -4-
      Plaintiff filed her pro se complaint with this Court on December 12, 2018.

Dkt. No. 1. Defendant filed the present Motion for Judgment on the Pleadings on

February 6, 2019. Dkt. No. 12. A representative for Plaintiff contacted this Court

on February 27, 2019 requesting an extension to respond to Defendant’s Motion

because Plaintiff was attempting to obtain counsel. Defendant did not oppose the

extension. Accordingly, this Court granted Plaintiff an extension of three weeks to

respond to Defendant’s Motion. Dkt. No. 14. On March 22, 2019, this Court

granted Plaintiff a second three-week extension to respond to the Motion. Dkt. No.

15. Plaintiff has failed to file a response. On June 12, 2019, this Court held a

motion hearing on Defendant’s Motion. Plaintiff did not appear for the motion

hearing.


                               III. LEGAL STANDARD

      Federal courts review motions for judgment on the pleadings brought

pursuant to Fed. R. Civ. P. 12(c) using the standards applicable to motions filed

under Rule 12(b)(6). See Wee Care Child Ctr., Inc. v. Lumpkin, 680 F.3d 841, 846

(6th Cir. 2012). Though litigants employ these procedural mechanisms at different

stages of the proceedings, the purpose of both motions is to test the legal

sufficiency of a plaintiff's pleadings. Thus, as with Rule 12(b)(6) motions, a Rule

12(c) motion allows a court to make an assessment as to whether a plaintiff has

stated a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6).

                                          -5-
      As articulated by the Supreme Court of the United States, “[t]o survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 554, 570, 127 S.Ct. 1955, 1974, 167 L.Ed.2d 929

(2007)). This facial plausibility standard requires claimants to put forth “enough

fact[s] to raise a reasonable expectation that discovery will reveal evidence of” the

requisite elements of their claims. Twombly, 550 U.S. at 557, 127 S.Ct. at 1965.

Even though a complaint need not contain “detailed” factual allegations, its

“factual allegations must be enough to raise a right to relief above the speculative

level.” Ass'n of Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548

(6th Cir. 2007) (citing Twombly, 550 U.S. at 555, 127 S.Ct. at 1965) (internal

citations omitted).


      While courts are required to accept the factual allegations in a complaint as

true, Twombly, 550 U.S. at 556, 127 S.Ct. at 1965, the presumption of truth does

not apply to a claimant’s legal conclusions, Iqbal, 556 U.S. at 678, 129 S.Ct. at

1949. Therefore, to survive a motion to dismiss, a plaintiff’s pleading for relief

must provide “more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Ass'n of Cleveland Fire Fighters, 502



                                           -6-
F.3d at 548 (quoting Twombly, 550 U.S. at 555, 127 S.Ct. at 1964–65)) (internal

citations and quotations omitted).


      In addition to evaluating the sufficiency of the factual allegations within the

four corners of a complaint, courts may consider any exhibits attached to the

complaint, matters of public record, and exhibits attached to a defendant's 12(b)(6)

motion, provided that the latter are referred to in the complaint and are central to

the claims therein. Bassett v. NCAA, 528 F.3d 426, 430 (6th Cir.2008) (citing

Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir.2001)). In the present case, the

Court has considered documents attached to Plaintiff’s complaint and Defendant’s

answer.


                                     IV. DISCUSSION

   1. Statute of Limitations

   First, Defendant FCA argues that Plaintiff’s lawsuit is barred because she

signed a contract with Defendant’s predecessor barring suits filed more than six

months after the alleged employment actions. Dkt. No. 12, pg. 12 (Pg. ID 217).

Defendant terminated Plaintiff on May 23, 2018. Dkt. No. 1, pg. 21 (Pg. ID 82).

Plaintiff filed suit in this Court on December 12, 2018—approximately 8.5 months

after her termination.




                                          -7-
   The Sixth Circuit allows contractual agreements that shorten an employee’s

limitations period for claims arising under Title VII. See Boaz v. FedEx Customer

Info. Servs., Inc., 725 F.3d 603, 606 (6th Cir. 2013). The Sixth Circuit also allows

for contractual limitations periods that shorten an employee’s limitations period for

disability claims. Steward v. New Chrysler, 415 F. App’x 632, 638 (6th Cir. 2011)

(allowing a contractual statute of limitations of six months for plaintiff’s ADA

claims and state disability claims); Myers v. Western-Southern Life Ins. Co., 849

F.2d 259, 262 (6th Cir. 1988) (allowing a contractual statute of limitations of six

months for a disability claim brought under the Michigan Civil Rights Act).


   Here, Plaintiff signed an employment application in which she agreed “that any

claim or lawsuit arising out of [her] employment . . . must be filed no more than six

(6) months after the date of the employment action that is the subject of the claim

or lawsuit.” Dkt. No. 11-5, pg. 3 (Pg. ID 205). Plaintiff brings claims for various

actions that occurred during her employment with Defendants and for her

termination. Therefore, the last employment action that could be subject to her

claims occurred on her termination date—May 23, 2018. Under her employment

agreement, Plaintiff had until November 23, 2018 to file any lawsuits. Plaintiff did

not file suit in this matter until December 12, 2018. Dkt. No. 1. For this reason, the

Court finds that Plaintiff is contractually barred from bringing her claims.



                                          -8-
   2. Title VII and ADA claims

   Defendant FCA next asserts that Plaintiff cannot bring some of her claims

under Title VII and the ADA because she did not include them in her EEOC

charge. Dkt. No. 12, pg. 15 (Pg. ID 220). Defendant states that Plaintiff did not

allege anything regarding her termination nor did she allege that her employers

perceived her as disabled and that Flowers retaliated against her for requesting

accommodations. Id. at pg. 14–15 (Pg. ID 221–22). Therefore, she cannot bring

suit for claims regarding these allegations. Id.


   The jurisdiction of the district court is “limited to the scope of the EEOC

investigation reasonably expected to grow out of the charge of discrimination.”

Johnson v. Cleveland City Sch. Dist., 344 F. App'x 104, 109 (6th Cir. 2009)

(quoting Ang v. Procter & Gamble Co., 932 F.2d 540, 545 (6th Cir. 1991)). A

plaintiff can initiate a lawsuit based on a charge not claimed with the EEOC “if it

was reasonably within the scope of the charge filed.” Johnson, 344 F. App’x at

109. “The Sixth Circuit interprets the scope of a charge liberally where the plaintiff

was not assisted by counsel in drafting the charge.” Id.


   Here, Plaintiff’s EEOC charge alleges that Defendants were aware of Plaintiff’s

disability. Dkt. No. 11-2, pg. 2 (Pg. ID 198). It also asserts that Defendants

subjected Plaintiff to increased scrutiny—such as reprimanding her in front of

colleagues and denying her requests to work from home. Id. Next, Plaintiff states
                                          -9-
that she made a complaint of race and national origin discrimination to Human

Resources and she was subsequently given the lowest performance review of her

career. Id. The charge further states,


         I believe I have been subjected to different terms and conditions of
         employment due to my race, Asian; national origin, Indian; disability and in
         retaliation for engaging in a protected activity in violation of Title VII of the
         Civil Rights Act of 1964, as amended and the Americans with Disabilities Act
         of 1990, as amended.

Id.

      Plaintiff’s EEOC charge alleged that Defendants knew of her disability and that

they refused to allow her to work from home—an accommodation Plaintiff

requested based on her need to get eye injections for her disability. The charge does

not mention her termination. Plaintiff’s EEOC charge claims that Defendants

perceived her as disabled and that they refused to allow her to work from home,

which was an accommodation request. Therefore, unlike what Defendant asserts,

Plaintiff’s EEOC charge does allege that Defendants perceived her as disabled. The

charge does not explicitly state that Flowers retaliated against Plaintiff for requesting

accommodations. The charge does allege that Defendants refused Plaintiff the

accommodation of working from home and that Defendants retaliated against

Plaintiff for complaining about race and national origin discrimination. Thus, an

EEOC investigation of these claims in the charge would reasonably lead to an



                                            -10-
investigation into Defendant Flowers retaliating against Plaintiff for requesting

accommodations.

   Lastly, although Plaintiff did not reference her termination in the charge, an

EEOC investigation of the claims that Plaintiff did make would reasonably lead to

an investigation into her termination.

   Plaintiff filed her Charge of Discrimination with the EEOC without the assistance

of counsel. Therefore, this Court will interpret the charge liberally and finds that

Plaintiff would not be barred from bringing suit for all of the allegations in her

complaint. However, as analyzed above, Plaintiff’s claims are nonetheless barred

because she failed to meet the contractual statute of limitations.


   3. Title VII and ADA Claims Against Individual Defendants

   Lastly, Defendant FCA contends that this Court should dismiss Plaintiff’s Title

VII and ADA claims against the individual Defendants.


   “[A]n individual employee/supervisor, who does not otherwise qualify as an

‘employer,’ may not be held personally liable under Title VII.” Wathen v. Gen.

Elec. Co., 115 F.3d 400, 405 (6th Cir. 1997). This holding also extends to

individual liability under Title VII’s “sister civil rights statutes.” Hiler v. Brown,

177 F.3d 542, 546 (6th Cir. 1999) (concluding that the plaintiff could not sue

individual supervisors under the Rehabilitation Act).


                                          -11-
   Here, the Plaintiff brings claims against individual Defendants Daquanda

Flowers and Charlie Stein in their corporate and individual capacities. Following

the conclusions of the Wathen and Hiler courts, this Court concludes that Plaintiff

may not bring her Title VII and ADA claims against Flowers and Stein in their

individual capacities. However, as analyzed above, all of Plaintiff’s claims are

nonetheless barred because she failed to meet the contractual statute of limitations.


   4. State Law Claims


   Count IV of Plaintiff’s complaint alleges intentional infliction of emotional

distress against all Defendants. Dkt. No. 1, pg. 29 (Pg. ID 90). Count V alleges

negligent infliction of emotional distress against all Defendants. Id. at pg. 31 (Pg.

ID 92). This Court has dismissed all of Plaintiff’s claims against Defendant FCA

for failure to meet the contractual statute of limitations. This Court has also

dismissed Plaintiff’s Title VII and ADA claims against Flowers and Stein in their

individual capacities. Because this Court has dismissed FCA as a Defendant, it will

also dismiss Defendants Flowers and Stein in their corporate capacities. Thus, the

only claims that remain in this action are Counts IV and V against Flowers and

Stein in their individual capacities.

   Count IV of Plaintiff’s complaint alleges intentional infliction of emotional

distress. In Michigan, “[t]o establish a prima facie case of intentional infliction of

emotional distress, a plaintiff must show (1) extreme and outrageous conduct, (2)
                                          -12-
intent or recklessness, (3) causation[,] and (4) severe emotional distress.” Watkins

v. City of Southfield, 221 F.3d 883, 890 (6th Cir. 2000) (quoting Roberts v. Auto-

Owners Ins. Co., 374 N.W. 2d 905, 908 (1985)). Conduct must be so “outrageous”

and “extreme” “as to go beyond all possible bounds of decency” and must be

“intolerable in a civilized community.” Id.

   Here, Plaintiff’s complaint states that Defendants subjected her to extreme and

outrageous conduct that caused her severe emotional distress. Dkt. No. 1, pg. 30

(Pg. ID 91). Plaintiff’s allegations against Defendants include claims that Flowers

shunned her, gave her icy stares, and/or verbally assault and berated her; that

Flowers and Stein implemented a Performance Improvement Plan for her to follow

that was “bogus” and “unreasonable”; and that Stein declined to remove Plaintiff

from Flowers’ supervision when she made a complaint with him. Neither these

allegations nor any of the similar allegations that Plaintiff brings against

Defendants establish that Defendants subjected Plaintiff to outrageous conduct that

went beyond all possible bounds of decency. For these reasons, the Court will

dismiss Count IV of Plaintiff’s complaint against Flowers and Stein.

   Count V of Plaintiff’s complaint alleges negligent infliction of emotional

distress. Michigan courts only apply the tort of negligent infliction of emotional

distress to situations “where a plaintiff witnesses negligent injury to a third person

and suffers mental disturbance as a result.” Duran v. Detroit News, Inc., 504


                                          -13-
N.W.2d 715, 720 (Mich. Ct. App. 1993); see also Hesse v. Ashland Oil, Inc., 642

N.W.2d 330, 337 (Mich. 2002) (stating that negligent infliction of emotional

distress applies when serious injury is inflicted on a person who is not the

plaintiff).

   Plaintiff’s complaint states that Defendants’ conduct was negligent and caused

her severe emotional distress. Dkt. No. 1, pg. 31 (Pg. ID 92). Plaintiff’s complaint

does not allege that Defendants Flowers and Stein inflicted injury on a third

person. Therefore, the tort of negligent infliction of emotional distress is not

applicable to Plaintiff’s allegations and the Court will dismiss Count V of

Plaintiff’s complaint.

                                   V. CONCLUSION

       For the reasons discussed herein, the Court will grant Defendant’s Motion.

This Court will also dismiss individual defendants Flowers and Stein. Therefore,

the entirety of Plaintiff’s complaint is dismissed.



       SO ORDERED.


Dated:        June 12, 2019
                                                 s/Gershwin A. Drain
                                                 HON. GERSHWIN A. DRAIN
                                                 United States District Court Judge




                                          -14-
                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, June 12, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                       -15-
